Citation Nr: 0125880	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability evaluation for 
anterolateral impingement syndrome of the right ankle, post-
sprain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right ankle is not ankylosed with plantar 
flexion of between 30 and 40 degrees or dorsiflexion between 
0 and 10 degrees.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for anterolateral impingement syndrome of the right 
ankle, post-sprain, have not been met. 38 U.S.C.A. § 1155 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for her right ankle disorder does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that her disability should 
be assigned a higher disability evaluation because she 
experiences pain and instability.  In addition, her 
representative further asserts that the veteran should be 
given a separate evaluation for arthritis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

First, the VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate her claim for an increased rating.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the subsequent Statement of the Case, in 
addition to correspondence to the veteran, have provided her 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate her 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
private treatment records.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with the issue on appeal, and concludes that all reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute and regulations is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, 
unstable, or maligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint; or pain on movement.  See 38 C.F.R. 
§ 4.45.

Historically, a July 1990 rating decision granted the veteran 
service connection for anterolateral impingement syndrome of 
the right ankle, post-sprain.  A noncompensable disability 
evaluation was assigned.  An October 1993 rating decision 
increased the disability evaluation assigned for the 
veteran's right ankle disorder to 10 percent disabling.  The 
10 percent disability evaluation was continued until June 
1999, wherein it was increased to 20 percent disabling.  The 
20 percent disability evaluation is currently in effect. 

In connection with this claim, the veteran submitted private 
medical records, dated July 1998 through October 1998.  A 
July 1998 record shows that the veteran complained of 
snapping sensations in the ankle and increased pain with 
activity.  The veteran reported that she took ibuprofen for 
her pain.  Examination showed normal sensation of the foot, 
normal foot alignment, and full range of motion.  There was 
no evidence of effusion, but there was discrete tenderness on 
the anterolateral aspect of the talar dome.  Anterior drawer 
test was negative.  There was no evidence of anterior 
subluxation.  X-rays showed very minimal degenerative changes 
of the ankle.  The veteran was diagnosed with soft-tissue 
impingement on the anterolateral aspect of her ankle.  An 
arthroscopy and debridement was recommended.  Another record 
dated July 1998 shows that the veteran complained of pain in 
the forefoot and mid-foot, after falling from her bike.  
Examination showed tenderness in the forefoot and mid-foot, 
as well as tenderness to palpation of the mid-shaft of the 
first metatarsal of the right foot.  A radiology report 
showed that x-rays revealed soft-tissue swelling without a 
definite fracture.  The veteran was assessed as having a foot 
contusion.  Degenerative changes and a plantar calcaneal spur 
were also visible.  Records dated August 1998 show that the 
veteran underwent a right ankle arthroscopy and major 
debridement.  An October 1998 record shows that the veteran 
reported that her ankle was markedly improved following her 
arthroscopic ankle debridement.  Examination revealed full 
range of motion of the ankle and that her incisions are well 
healed.

Reviewing the pertinent evidence of record reveals that the 
veteran was most recently afforded a VA examination in 
October 2000, in connection with her current claim for an 
increased rating.  According to the report, the veteran 
complained of daily ankle pain, which was aggravated by 
activity, prolonged standing, or walking.  The veteran also 
complained that her right ankle seemed weak and twisted 
easily.  She reported that she took ibuprofen for the pain, 
and that she once tried a brace, but it pinched and caused 
more pain.  Examination showed palpable point tenderness on 
the anterolateral aspect of the right ankle with mild edema 
around the lateral malleolus of the right ankle.  There was 
also mild laxity of the right ankle, but without a gross bony 
deformity.  Active range of motion was plantar flexion to 40 
degrees and dorsiflexion to 3 degrees.  Passive range of 
motion was plantar flexion to 40 degrees and dorsiflexion to 
7 degrees.  There was some facial evidence of pain with range 
of motion, but there was no evidence of further loss in range 
of motion post-exercise.  There was also no evidence of 
excessive fatigability or incoordination with range of 
motion.  X-rays showed a minimal degenerative marginal spur 
formation at the posterior aspect of the tibia and small bony 
calcaneal plantar spurs, with ankle joint space maintained.  
The veteran was diagnosed with anterolateral impingement 
syndrome of the right ankle, with degenerative arthritis.

The veteran's ankle disability is currently evaluated under 
is 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent 
disability evaluation under Diagnostic Code 5271 is assigned 
if there is marked limitation of motion.  There is no higher 
disability evaluation available under Diagnostic Code 5271.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Therefore, the 
Board must determine whether any other applicable code 
provision warrants a higher evaluation for the veteran's 
disability.

Diagnostic Code 5270 provides for evaluations higher than 20 
percent where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  For a higher evaluation of 30 percent, 
Diagnostic Code 5271 requires ankylosis of the ankle in 
plantar flexion of between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Disnay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)). 

Upon reviewing the rating criteria in relation to the 
relevant evidence, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 20 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show the 
veteran has ankylosis of the ankle in plantar flexion between 
30 and 40 degrees, or in dorsiflexion between 0 and 10 
degrees to warrant a 30 percent disability evaluation under 
Diagnostic Code 5270.  The evidence clearly indicates that 
the veteran does not have ankylosis of the ankle, as there is 
no evidence of a fixed ankle deformity.  Moreover, there is 
not such severe limitation of motion as to allow a higher 
rating by analogy to ankylosis.  The Board acknowledges that 
the veteran has painful range of motion, with plantar flexion 
of 40 degrees and dorsiflexion of 3 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the ankles is zero 
(0) to 20 degrees dorsiflexion and zero (0) to 45 degrees 
plantar flexion).  However, the Board also notes that the 
veteran retains a significant range of motion post-exercise 
and that there is no evidence of fatigability or 
incoordination on motion.  In addition, the veteran's 20 
percent disability evaluation under Diagnostic Code 5271 
contemplates marked limitation of motion of the ankle.  
Therefore, the Board finds that the veteran's right ankle 
symptomatology most closely fits within the criteria for the 
currently assigned 20 percent disability evaluation.

Additionally, as stated earlier, the veteran, through her 
representative, asked for a combined rating, for limitation 
of range of motion and for pain due to arthritis.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2001).  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  One exception provided for is the 
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestations" under various diagnoses is to be avoided.  
See Id.  If a musculoskeletal disability is rated under a 
specific Diagnostic Code that does not involve limitation of 
motion and another Diagnostic Code based on limitation of 
motion may be applicable, the latter Diagnostic Code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).  Further, in looking at 
Diagnostic Code 5003 for degenerative arthritis, Note (1) 
specifically excludes combining 10 percent or 20 percent 
disability ratings with ratings based on limitation of 
motion.  In the instant case, as discussed previously, the 
veteran is already rated for anterolateral impingement 
syndrome of the right ankle under Diagnostic Code 5271 based 
on limitation of motion.  As such, a separate evaluation for 
arthritis would constitute pyramiding, since the veteran's 
limitation of motion would be evaluated twice.  Hence a 
separate rating for arthritis in this case for this 
disability is not permitted.

In reaching this decision, the Board also considered granting 
a higher schedular evaluation based on functional loss due to 
pain or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  As the veteran is 
currently receiving the maximum disability rating available 
under Diagnostic Code 5271 for limitation of motion, which 
contemplates pain, consideration of functional loss due to 
pain would not lead to a higher evaluation.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, a higher 
evaluation is not warranted.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her right ankle 
disability, standing alone, resulted in a marked interference 
with employment or necessitated frequent periods of 
hospitalization, so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for a right ankle disability, 
on either a schedular or extra-schedular basis.



ORDER

The claim for an evaluation in excess of 20 percent for 
anterolateral impingement syndrome of the right ankle is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

